Citation Nr: 0905270	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-31 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic psychiatric disorder other than 
post-traumatic stress disorder and an anxiety disorder.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability.  

3.  Entitlement to service connection for a chronic organic 
brain disorder.  

4.  Entitlement to service connection for a chronic anxiety 
disorder.  

5.  Entitlement to service connection for a chronic cervical 
spine disorder.  

6.  Entitlement to service connection for a chronic 
thoracolumbar spine disorder. 

7.  Entitlement to service connection for a chronic left knee 
disorder.  

8.  Entitlement to service connection for a chronic right 
foot disorder.  
9.  Entitlement to service connection for a chronic left 
great toe disorder.  

10.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include gastritis.  

11.  Entitlement to service connection for a chronic sinus 
disorder.  

12.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for right pleural effusion.  

13.  Entitlement to an increased disability evaluation for 
the veteran's right orbit fracture residuals with right eye 
vision problems, currently evaluated as 10 percent disabling.  

14.  Entitlement to an increased disability evaluation for 
the veteran's headaches, currently evaluated as 10 percent 
disabling.  

15.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

16.  Whether the veteran is competent for VA purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from May 1973 to April 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Waco, Texas, Regional Office (RO) which granted a permanent 
and total disability rating for nonservice-connected pension 
purposes; determined that new and material evidence had not 
been received to reopen the veteran's claims of entitlement 
to service connection for a chronic psychiatric disorder, 
post-traumatic stress disorder (PTSD), and tongue laceration 
residuals; denied service connection for head injury 
residuals; denied compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for right pleural effusion; 
denied increased disability evaluations for the veteran's 
chronic right orbit fracture residuals, chronic headaches, 
and left varicocele ligation residuals; denied a total rating 
for compensation purposes based on individual 
unemployability; and denied special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate.  In July 2003, the RO also denied payment of 
Department of Veterans Affairs (VA) improved pension benefits 
due to the veteran's excessive countable income.  In July 
2003, the veteran submitted notice of disagreements (NOD) 
with the July rating decisions.  

In June 2004, the RO, in pertinent part, denied compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
chronic jaw injury residuals.  In July 2004, the veteran 
submitted a NOD with the denial of compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic jaw 
injury residuals.  

In August 2004, the RO issued a statement of the case (SOC) 
to the veteran and his accredited representative which 
addressed the issues of whether new and material evidence has 
been received to reopen the veteran's claim of entitlement to 
service connection for tongue laceration residuals; service 
connection for chronic PTSD; and increased evaluations for 
the veteran's headaches and his right orbit fracture 
residuals.  In August 2004, the veteran submitted an Appeal 
to the Board (VA Form 9) of these issues.

In September 2004, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issues of 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for both right pleural effusion and chronic jaw injury 
residuals.  In October 2004, the veteran, in pertinent part, 
submitted an Appeal to the Board (VA Form 9) from the denial 
of compensation under the provisions of 38 U.S.C.A. § 1151 
(West 2002) for both right pleural effusion and chronic jaw 
injury residuals and benefits under the provisions of 38 
C.F.R. § 4.29.  

In a November 4, 2004, written statement, the veteran 
informed the RO that he wished to withdraw "all other 
appeals" except for the issues of increased evaluations for 
his right orbit fracture residuals and headaches.  In a 
November 24, 2004, written statement, the veteran sought "to 
amend a previous statement to withdraw all appeals."  He 
clarified that "I wish to withdrawal all of them except the 
one for my pulmonary condition."  

In December 2004, the RO issued a rating decision which 
recharacterized the veteran's right orbit fracture residuals 
as right orbit fracture residuals with right eye vision 
problems, and granted an increased disability evaluation of 
10 percent for this condition, effective November 29, 2001.  
The RO's decision also granted an increased evaluation for 
his headaches from noncompensable to 10 percent, effective 
November 29, 2001.  In June 2005, the RO issued a rating 
decision which determined that the veteran's claim for a 
psychiatric disorder was "considered reopened" and "the 
prior denial is confirmed and continued."  

In October 2005, the RO proposed to find the veteran 
incompetent for VA purposes.  In December 2005, the RO 
determined that the veteran was not competent for VA 
purposes.  In February 2006, the veteran submitted a NOD with 
the December 2005 determination.  

In May 2006, the RO denied service connection for a chronic 
bipolar disorder.  In July 2006, the veteran submitted a NOD 
with the May 2006 rating decision.  In December 2006, the RO 
issued a SOC to the veteran and his accredited representative 
which addressed the issues of service connection for a 
bipolar disorder and the veteran's competency for VA 
purposes.  In January 2007, the veteran submitted a 
substantive appeal from the determination that he was 
incompetent for VA purposes.  

In October 2007, the RO concurrently determined that the 
veteran's claim of entitlement to "service connection for 
dysthymia, major affective disorder, schizoid personality 
disorder, currently claimed as chronic anxiety disorder and 
organic brain disorder is considered reopened" and "the 
previous denial of service connection ... is confirmed and 
continued;" determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability; denied service connection for a cervical spine 
disorder, a thoracolumbar spine disorder, a left knee 
disorder, a right foot disorder, a left great toe disorder, 
gastritis, and a sinus disorder; and denied a total rating 
for compensation purposes based on individual 
unemployability.  In December 2007, the veteran submitted a 
NOD with the October 2007 rating decision.  In January 2008, 
the RO issued a SOC to the veteran and his accredited 
representative which addressed the October 2007 rating 
decision.  In August 2008, the veteran submitted an Appeal to 
the Board (VA Form 9) from the October 2007 rating decision.  
In September 2008, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  

As the issues of the veteran's entitlement to service 
connection for both a chronic anxiety disorder and an organic 
brain disorder have not been the subject of a prior final RO 
decision, they must be considered on the merits rather than 
as part of the issue of whether new and material evidence has 
been received to reopen the veteran's claim of entitlement to 
service connection for a chronic psychiatric disorder.  

The veteran has repeatedly stated on appeal that he did not 
seek service connection for a chronic bipolar disorder.  He 
did not perfect a substantive appeal from the May 2006 rating 
decision denying service connection for that disability.  
Therefore, the issue is not on appeal and will not be 
addressed below.

For the reasons indicated below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the veteran if further 
action is required on his part.  


REMAND

In reviewing the veteran's service medical records, the Board 
observes that: the veteran made an apparent suicide attempt 
in November 1978; sustained significant head trauma including 
a right orbit fracture in January 1979; was involved in a 
February 1975 motorcycle accident and sustained a middle back 
injury; was in an August 1978 motor vehicle accident and 
reinjured his back; again reinjured his back in March 1979 
when he was struck by a tire; was treated for cervical spine 
complaints on other several occasions; was treated for left 
knee complaints; sprained his right foot and exhibited a 
possible right navicular chip fracture; incurred trauma to 
the left great toe in August 1974 and August 1975; and was 
treated for gastrointestinal complaints and probable 
gastritis in August 1977.  The veteran has not been afforded 
a VA examination for compensation purposes which addresses 
his cervical spine, his thoracolumbar spine, his left knee, 
his right foot, his left great toe, and his gastrointestinal 
complaints.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006)

The report of a July 2007 VA examination for compensation 
purposes states that the veteran was diagnosed with a history 
of a "blowout fracture of the [right eye]."  The physician 
commented that it "sounds like still as (sic) some unhealed 
path between sinuses and right orbit per patient history."  
No definite sinus diagnosis was advanced.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, the Board finds that an additional VA 
examination for compensation purposes would be helpful in 
resolving the issues raised by the instant appeal.  

An April 1996 Social Security Administration (SSA) 
administrative law judge decision reflects that the veteran 
was granted SSA disability benefits.  The evidence considered 
by the SSA in granting the veteran's claim is not of record.  
The United States Court of Appeals for Veterans Claims 
(Court) has clarified that the VA's duty to assist the 
veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the Court's 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet.App. 1; (2006); and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment received for his chronic 
psychiatric disabilities, chronic organic 
brain disorder, cervical spine disorder, 
thoracolumbar spine disorder, left knee 
disorder, right foot disorder, left great 
toe disorder, gastrointestinal disorder, 
sinus disorder, right pleural disorder, 
right orbit fracture residuals, right eye 
disability, and headaches, including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  Then contact the SSA and request that 
it provide copies of all records 
developed in association with the 
veteran's award of disability benefits 
for incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed acquired 
psychiatric disabilities, organic brain 
disorder, cervical spine disorder, 
thoracolumbar spine disorder, left knee 
disorder, right foot disorder, left great 
toe disorder, gastrointestinal disorder, 
sinus disorder, and right pleural 
disorder and nature and severity of his 
service-connected right orbit fracture 
residuals, right eye disability, and 
headaches.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
opinions as to:

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
acquired psychiatric disorder had 
its onset during active service; is 
etiologically related to the 
veteran's inservice psychiatric 
complaints including his apparent 
suicide attempt and head trauma; 
otherwise originated during active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disabilities. 

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
organic brain disorder had its onset 
during active service; is 
etiologically related to the 
veteran's inservice psychiatric 
complaints and head trauma; 
otherwise originated during active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disabilities.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified 
cervical spine disorder had its 
onset during active service; is 
etiologically related to the 
veteran's inservice spinal trauma, 
multiple motor vehicle accidents, 
and head trauma; otherwise 
originated during active service; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
service-connected disabilities.  

d.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
thoracolumbar spine disorder had its 
onset during active service; is 
etiologically related to the 
veteran's inservice spinal trauma 
and multiple motor vehicle 
accidents; otherwise originated 
during active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

e.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
left knee disorder had its onset 
during active service; is 
etiologically related to the 
veteran's inservice left knee 
complaints; otherwise originated 
during active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

f.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
right foot disorder had its onset 
during active service; is 
etiologically related to the 
veteran's inservice right foot 
trauma and complaints; otherwise 
originated during active service; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
service-connected disabilities.  

g.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
left great toe disorder had its 
onset during active service; is 
etiologically related to the 
veteran's inservice left great toe 
trauma; otherwise originated during 
active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

h.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
gastrointestinal disorder had its 
onset during active service; is 
etiologically related to the 
veteran's inservice probable 
gastritis and other gastrointestinal 
complaints; or otherwise originated 
during active service.  

i.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
sinus disorder had its onset during 
active service; is etiologically 
related to the veteran's inservice 
head trauma; otherwise originated 
during active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his right 
orbital fracture residuals and other 
service-connected disabilities.  

j. Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
right pleural disorder is 
etiologically related to VA 
treatment and/or examination.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.

5.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for a chronic psychiatric 
disorder other than PTSD and an anxiety 
disorder; whether new and material 
evidence has been received to reopen the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss 
disability; service connection for a 
chronic organic brain disorder, a chronic 
anxiety disorder, a chronic cervical 
spine disorder, a chronic thoracolumbar 
spine disorder, a chronic left knee 
disorder, a chronic right foot disorder, 
a chronic left great toe disorder, a 
chronic gastrointestinal disorder to 
include gastritis, and a chronic sinus 
disorder; compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
right pleural effusion; increased 
disability evaluations for both the 
veteran's right orbit fracture residuals 
with right eye vision problems and his 
headaches; a total rating for 
compensation purposes based on individual 
unemployability; and whether the veteran 
is competent for VA purposes, with 
express consideration of 38 C.F.R. 
§ 3.310(a) (2008) and the Court's holding 
in Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefits sought on appeal 
remain denied, the veteran should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                     
______________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

